y tax exempt and rer department of the treasury internal_revenue_service washington d c ea se ef lat y u i l xxxx xxxx xxxx legend taxpayer a xxxx ira v xxxx financial_institution g xxxx financial_institution h xxxx company c xxxx employer d xxxx plan y xxxx account p xxxx amount n xxxx amount o xxxx year xxxx year xxxx date xxxx date xxxx xxxx page dear xxxx this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age received a distribution of amount n from plan y on date taxpayer a asserts that his failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_402 of the code was due to hardship resulting from the convergence of concurrent financial transactions with applicable statutory deadlines for filing a number of tax returns in addition to the rollover of amount n taxpayer a represents that amount n has not been used for any purpose taxpayer a represents that in year he commenced a series of transactions designed to consolidate his retirement interests by rolling them over into a single individual_retirement_arrangement ira v ira v was maintained by financial_institution h and formerly by financial_institution g as part of the series of transactions which involved other retirement plans and another ira taxpayer a requested a total_distribution to him of the interests he had accrued under plan y taxpayer a requested that a check be made payable to him and mailed to his home address the check represented the net amount of the plan distribution after mandatory federal tax withholding amount taxpayer a represents that on date he deposited the distribution check into a checking account maintained by company c which he held jointly with his spouse account p intending to write a separate check to the custodian of ira v for the full amount of the distribution including taxes withheld the other rollover transactions that were part of the series of transactions were all completely timely taxpayer a represents that the purpose of the consolidation of assets into ira v was to liquidate a nonira investment specifically shares in a passive_foreign_investment_company pfic and replace it with an ira investment of comparable value taxpayer a asserts that he was obligated to include the pfic income in his federal tax_return filings for the year taxable_year which caused preparation of his federal tax_return to be especially time consuming taxpayer a represents xxxx page that the due_date for taxpayer a’s federal tax_return filings for the year taxable_year fell within days of the date of the distribution of amount n from plan y and that the preparation of such return occupied a considerable amount of his time taxpayer a represents that in addition to preparing his own tax returns during the 60-day rollover period for amount n he was winding up the financial affairs of his deceased father-in law which involved the filing of six tax returns dealing with individual income trust income and estate matters it is represented that although the due_date for the filing of these returns occurred after the expiration of the 60-day period for the rollover of amount n occupied with preparation of these filings during such 60-day period into ira v taxpayer a was taxpayer a asserts that as a result of the number of similar transactions that occurred around the time of the distribution of amount n plus his preoccupation with completing his tax returns he lost track of the fact that he had not completed the rollover of the distribution of amount n from plan y into ira v based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution to taxpayer a of amount n from plan y sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 a states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the xxxx page 2o1o29 o2s use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount n or any portion thereof to an ira the ability of taxpayer a to timely roll over amount n of plan y to a rollover ira was at all times within taxpayer a’s reasonable control therefore pursuant to sec_402 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount n or any portion thereof from plan y this ruling assumes that plan y satisfied the qualification requirements of sec_401 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxx d xxxx by telephone at xxxx please address all correspondence to se t ep ra t4 sincerely yours plc b whaahanely laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
